Citation Nr: 0214742	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder, claimed as secondary to service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
August 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, wherein the RO denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
low back disorder, claimed as secondary to service-connected 
left knee disability.  


FINDINGS OF FACT

1.  VA denied the veteran's claim of entitlement to service 
connection for a back disability in October 1992 and notified 
the veteran of the denial and of his appellate rights by 
letter dated in November 1992.  

2.  The veteran did not disagree with that rating decision.  

3.  Since November 1992, evidence has been submitted that was 
not previously of record, and which bears directly and 
substantially upon the issue of whether the veteran's back 
disorder is related to his service-connected left knee 
disability and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran's back disorder was not caused by his 
service-connected left knee disorder.  



CONCLUSIONS OF LAW

1.  The October 1992 rating decision denying reopening of a 
claim of entitlement to service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302(a) (2002).  

2.  New and material evidence has  been received, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for 
claims to reopen filed prior to August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a), the Board in 
this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue.  In addressing 
the question of new and material evidence, the Board will 
apply the regulation in effect prior to August 29, 2001, and 
its citation herein will be to the 2001 Code of Federal 
Regulations for 38 C.F.R. § 3.156.

There is no issue as to provision of a claim form or 
instructions for completing it in this case.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.150(a) (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA requested information from the 
veteran necessary to reopen and substantiate a claim of 
entitlement to service connection for a back disability, 
claimed as secondary to service-connected left knee 
disability, in a letter dated in March 1999.  The veteran was 
asked to submit statements from physicians who had treated 
him since service and to submit evidence from people who 
served with him or knew of his condition.  In response 
thereto, the veteran submitted private and VA medical 
evidence.  In a letter dated in May 2002, VA informed the 
veteran of his and its duties and responsibilities in 
obtaining evidence to support his claim.  Specifically, the 
veteran was asked to provide releases for private treatment 
records so that VA could request his medical records.  He was 
told he could submit the evidence himself if he preferred.  
He was asked to tell the RO of the dates and places of VA 
treatment and that the RO would get reports of such 
treatment.  The veteran was informed that it was VA's duty to 
make reasonable efforts to assist the veteran in obtaining 
necessary evidence to support his claim including medical 
records, employment records, or obtaining records from other 
Federal agencies.  VA also informed the veteran that it would 
provide a medical examination or obtain a medical opinion, if 
necessary to dispose of the claim.  The veteran was provided 
a VA examination and opinion in August 1999.  Thus, the 
veteran was informed both what kind of evidence was needed 
and who was responsible for getting it.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
the veteran himself submitted his private medical records and 
VA outpatient treatment records.  Under prior law, VA had no 
duty to assist the veteran to develop evidence in support of 
his claim until the previously disallowed claim for service 
connection for a back disorder was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  The requirement to 
notify the veteran of VA failure to obtain evidence is moot.  
38 C.F.R. § 3.159(e).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO's May 2002 letter reflects its consideration 
and application of the substance of the VCAA and implementing 
regulations.  Accordingly, there would be no possible benefit 
to remanding this case or delaying appellate review simply to 
provide citation to the law and regulations.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
such referral poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 

II.  New and Material

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).  

Entitlement to service connection for a back disorder was 
denied in an October 1992 rating action.  The veteran was 
notified of the decision and of his appellate right by letter 
dated in November 1992.  He did not disagree with that 
decision within a year.  Therefore, the decision is final.  
See 38 U.S.C.A. § 7105(c).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran's claim was 
filed in March 1999.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence that the RO considered at the time of the 
October 1992 final rating action consisted of the veteran's 
service medical records which were negative for complaints, 
findings, or diagnoses pertaining to a back disorder.  The 
evidence also consisted of VA outpatient treatment records 
dated from 1989 to 1991.  The records reflect that the 
veteran complained of low back pain in 1989 and that he began 
receiving treatment for the disorder in 1990.  A computed 
tomography of the lumbosacral spine dated in August 1991 
revealed a bulging disc L-3-4, central focal posterior 
bulging disc without compression of the thecal sac or the 
transversing roots, degenerative changes of the apophyseal 
joints at L5-S1 level, bilaterally.  

In October 1992, the RO denied reopening the veteran's claim 
for service connection for a back disorder, finding that the 
evidence did not show that the veteran's back disorder was 
incurred in service or was the result of or caused by his 
service-connected left knee disorder.  

In March 1999, the veteran filed a claim to reopen his claim 
for service connection for his back disorder based on the 
theory that the back disorder was caused by his service-
connected left knee disability.  

Evidence submitted since the October 1992 rating action 
includes an opinion of Moraima Velez, M.D., a physiatrist, 
dated in April 1999.  This evidence is new in that it was not 
previously of record.  The doctor indicated that the veteran 
incurred an injury to his left knee during service and that 
the veteran began to develop back pain after wearing a shoe 
lift device for the veteran's service-connected left knee 
disability.  The doctor opined that the veteran's back 
disorder was caused by his service-connected left knee 
disability.  This evidence is material in that it associates 
the veteran's back disorder with his service-connected left 
knee disability.  Thus, this evidence bears directly and 
substantially upon the issue at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 156(a), and the Board is required to reopen the previously 
denied claim.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. Brown, 
the Court of Appeals for Veterans Claims (Court) held that 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation." Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

The veteran asserts that he developed a back disorder as a 
result of his service-connected left knee disability.  

Service medical records reflect the veteran was seen and 
treated for left knee pain.  The veteran was service-
connected for Osgood Schlatter's disease of the left knee, 
residual trauma in October 1981.  

Subsequent VA medical records reflect treatment for left knee 
and back.  In November 1989, the veteran complained of left 
knee and low back pain.  There was no pathology found 
regarding the back.  Records dated in January 1990 reflect 
that the veteran's left leg was shorter than the right; a 
lift for the left shoe was prescribed.  Physical therapy 
notes dated in the latter part of January 1990 reflect that 
the veteran complained of low back pain and knee pain.  In 
November 1990, the veteran claimed that the left knee was 
causing the low back pain; however, the examiner could not 
find objective findings to associate the back with the knee.  
X-rays of the lumbosacral spine dated in December 1990 
revealed a normal lumbosacral spine; there were, however, 
degenerative changes in the left S1 joint.  In January 1991, 
it was noted that there was no discrepancy in the length of 
the veteran's legs.  A computed tomography of the lumbosacral 
spine dated in August 1991 revealed a bulging disc at L3-4 
and L4-5, central focal posterior herniated disc, and 
degenerative osteoarthropathy of apophyseal joints at L5-S-1 
level, bilaterally.  Subsequent records reflect treatment for 
the veteran's back disorder.  
Diagnoses of the back include iliolumbar myositis and L5-S1 
herniated nucleus pulposus by magnetic resonance imagery 
(MRI). 

As the evidence establishes that the veteran is service 
connected for a left knee disability and that he has a back 
disorder, the question in this matter is whether the back 
disorder is associated with the left knee disability.  The 
evidence includes three opinions in that regard.  

First, as noted, a VA clinical examiner in November 1999 
indicated that there was no objective evidence associating 
the veteran's back disorder to his service-connected left 
knee disability.  The Board finds that this was a cursory 
notation, and the author did not provide the rationale for 
his assessment.  Therefore, this evidence has limited 
probative value.  

Second is the opinion of Dr. Moraima Velez dated in April 
1999.  Dr. Valez noted the veteran's service history of a 
left knee injury.  The doctor indicated that after service 
the veteran was treated by VA, where it was determined that 
the veteran's left leg was shorter than the right and that 
the veteran was prescribed a lift in the shoe.  The doctor 
noted that the veteran wore the lift for about a year.  It 
was determined that there was no discrepancy in the length of 
the veteran's legs.  Dr. Velez opined that the veteran's 
chronic recurrent lumbar sprain was initially caused by the 
use of the shoe lift and the veteran's service-connected left 
knee disability.  The Board finds that Dr. Velez's opinion 
has limited probative value in that it does not appear that 
the doctor reviewed the veteran's claims file prior to 
rendering an opinion.  See Black v. Brown, 5 Vet. App. 177 
(1993).  This is particularly evident in that the evidence 
shows that the veteran began to complain of back pain in 
1989, prior to the shoe lift (prescribed in 1990).  

Third is the opinion of a VA examiner in August 1999.  The 
examiner indicated that he reviewed the veteran's claims file 
and service medical records carefully.  The examiner also 
examined the veteran and entered diagnoses of Osgood 
Schlatter disease of the left knee, residual trauma, and L5-
S1 herniated nucleus pulposus by MRI.  The examiner noted 
that the evidence showed treatment for a low back disorder in 
December 1990.  Based on the medical evidence of record, the 
examiner opined the veteran's current back disability is not 
secondary to his service-connected left knee disorder.  The 
Board finds that this opinion is more persuasive than Dr. 
Velez's opinion because the VA examiner reviewed the 
veteran's entire claims file prior to rendering an opinion.   

Having weighed the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for a back disorder, claimed as 
secondary to the veteran's service-connected left knee 
disability is not warranted.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disorder, 
claimed as secondary to service-connected left knee 
disability is reopened.  To this extent only, the appeal is 
granted.  

Service connection for back disorder, claimed as secondary to 
service-connected left knee disability, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 


